Beck, J.
— The property in controversy was seized upon a writ of attachment in an action brought against plaintiff, and upon the writ of replevin the property Was delivered to plaintiff. The jury found the property replevied, to the value of one hundred and eighteen dollars, to be subject to the attachment. Thereupon defendant moved the court for a judgment on the verdict for forty-four dollars and costs, being the amount due in' the action in which the attachment issued, .as shown by the evidence, and thereupon he released and relinquished all claims for judgment in any greater sum. The defendant, after this release, had no claim for any sum greater than forty-four dollars and costs. The release determined and limited the amount recoverable upon the pleadings, for no sum greater than the amount specified in the release could be recovered upon the pleadings in this action. The amount which defendánt claims to recover is the amount in controversy in the action. Mohme v. Livingston, 54 Iowa, 458; Davis v. Upright, 54 Iowa, 752. The amount in controversy being less than one hundred dollars, and the questions of law for our determination not being certified, as required' by Code, section 3173, we have no jurisdiction to determine the case.
The appeal is therefore ' Dismissed/